United States Court of Appeals for the Federal Circuit
       .

                                     November 30, 2007



                                           ERRATA



Appeal No. 2006-1591



Samuel Aaron, Inc. v. United States


Decided: November 16, 2007                                        Precedential Opinion



       On Page 3, line 15, replace “April 30, 1998” with “April 30, 1999.”

       On Page 5, lines 16-18, replace “An importer has ninety days from the notice of

reliquidation in which to file a protest, after which time the reliquidation is final and

conclusive” with “When the imports in this case were liquidated, an importer had ninety

days from the notice of reliquidation in which to file a protest, after which time the

reliquidation was final and conclusive.”